Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

FIRST AMENDMENT TO 6” SUPPLY AGREEMENT*

by and between

PEREGRINE SEMICONDUCTOR CORPORATION

and

RUBICON TECHNOLOGY, INC.

This First Amendment (this “Amendment”) to the 6” Supply Agreement dated as of
March 26, 2007 (the “Agreement”) by and between Peregrine Semiconductor Corp.
(“Peregrine”) and Rubicon Technology, Inc. (“Rubicon”) is effective as of
August 22, 2008 (the “Effective Date”).

RECITALS:

 

  A. Peregrine and Rubicon are parties to the “Agreement”, providing for the
purchase and sale of Products, as defined therein.

 

  B. Peregrine has requested Rubicon to reduce shipment volumes in 2008 as
defined in Attachment A of the Agreement and has requested to shift the volume
of wafers not shipped in 2008 to early 2009.

Now, therefore, in consideration of Rubicon’s interest in accommodating
Peregrine to foster a long term supply relationship, the sufficiency of which is
hereby acknowledged, Peregrine and Rubicon agree as follows:

 

  1. Definitions. Unless otherwise expressly provided in this Amendment, each
capitalized term used in this Amendment has the same meaning as in the
Agreement.

 

  2. Shipment Volume Rubicon will reduce shipments to [***] wafers per month in
August 2008 through December 2008. To date in 2008, Rubicon has already held
back [***] wafers from shipment to Peregrine at Peregrine’s request. In total,
Rubicon will reduce 6” wafer shipments to Peregrine by [***] units in 2008 and
shift these wafers shipments to Q1and Q2 2009. Rubicon will ship these wafers to
Peregrine at the Q4 2008 Supply Agreement pricing in the following monthly
volumes in Q1/Q2 2009:

 

Jan 2009    [***] wafers Feb 2009    [***] wafers Mar 2009    [***] wafers Apr
2009    [***] wafers May 2009    [***] wafers Jun 2009    [***] wafers

 

* [***]:    Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

  3. No Other Changes Except as is expressly provided in this Amendment, the
Agreement is not amended or revised in any way and remains in full force and
effect.

The parties have caused their duly authorized representatives to execute this
Amendment as of the Effective Date.

Peregrine Semiconductor Corporation

9380 Carroll Park Drive, San Diego, CA 92121

TEL: 858-731-9451            FAX: 858-731-9499

 

By:  

/s/    Jim Cable

  Jim Cable, CEO

Rubicon Technology, Inc.

9931 Franklin Avenue, Franklin Park, Illinois 60131

TEL: 847-295-7000            FAX: 847-233-0177

 

By:  

/s/    Raja Parvez

  Raja Parvez, CEO

 

2